Citation Nr: 1233197	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to a compensable rating for acne.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and difficulty breathing, and if so, whether compensation is warranted.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left shoulder condition, to include as secondary to service-connected residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an increased rating for service-connected residuals of a right wrist fracture.

That claim was remanded by the Board in August 2000 and December 2003 for additional development.  In March 2006, the Board issued a decision which denied an increased rating for residuals of a right wrist fracture.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the Board's March 2006 decision with respect to the right wrist claim, and remanded the issue back to the Board.  The Board then remanded the issue for further development in July 2009.

In addition, the RO issued a June 2010 rating decision which denied an increased rating for service-connected acne, denied service connection for a left shoulder condition and bilateral hearing loss, denied reopening service connection claims for a low back disorder and PTSD, and denied reopening a claim for compensation under 38 U.S.C.A. § 1151 for a nose condition.  The Veteran perfected timely appeals for these issues.

Notably, the Veteran testified about his right wrist condition at a hearing in April 2000 before the Acting Veterans Law Judge (VLJ) who signed the previous Board decision and remands in this case.  A transcript of that hearing has been associated with the claims file.  That Acting VLJ is no longer employed at the Board.  The Veteran was recently offered a chance to testify before another VLJ, but declined another hearing in correspondence dated August 2012.

The Board also notes that the record contains evidence that the Veteran has neuropathy in his right arm as a result of his right wrist fracture, specifically in VA treatment records dated October 1998 and statements made during an August 2009 VA examination for his right wrist.  Although some development in this area has been undertaken, the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to residuals of a right wrist fracture has been raised by the record, but has not specifically been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for acne, and service connection for an acquired psychiatric disorder and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's residuals of a right wrist fracture are manifested by painful motion, and treated with medication and use of a brace; ankylosis has not been demonstrated.

2.  The Veteran did not appeal a February 1999 rating decision that denied service connection for PTSD; evidence received since the February 1999 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not appeal a June 1994 rating decision that denied service connection for a low back disability; evidence received since the June 1994 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran did not appeal a November 1996 rating decision that denied compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and breathing difficulty; evidence received since the November 1996 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran's bilateral hearing loss is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of a right wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2011).

2.  The February 1999 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The June 1994 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

5.  New and material evidence has not been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The November 1996 rating decision that denied compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and difficulty breathing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

7.  New and material evidence has not been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and difficulty breathing.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Letters dated in January 2009 and October 2009 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letters provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided, there is no prejudice to the Veteran.

To the extent that proper notice for the Veteran's claim for an increased rating for a right wrist disability was not received prior to the initial adjudication of the Veteran's claims, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

To the extent that the VCAA duty to notify was fully satisfied subsequent to the initial AOJ decisions by way of the October 2009 letter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in February 2011, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements and hearing transcript have been associated with the claims file.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that all VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's wrist condition, and provide an opinion as to the etiology of the Veteran's hearing loss and low back disability.

Furthermore, a VA examination need not be provided for the Veteran's application to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a nose condition.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's claim is not warranted.

With respect to the Veteran's application to reopen a claim for PTSD, the Board has concluded that reopening the claim is warranted, but that further development is necessary.  That development is addressed in the REMAND section.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Initially, as noted above, the issue of service connection for peripheral neuropathy of the right upper extremity is being referred to the AOJ for initial adjudication.  Therefore, the Board's evaluation of the Veteran's disability will not include neurological impairment.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010 for residuals of a right wrist fracture.  Under that Diagnostic Code, arthritis due to trauma is rated as degenerative arthritis, under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5215, a 10 percent evaluation is warranted where there is limitation of motion of the wrist on the major or minor hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  This is the maximum evaluation allowed under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

Under Diagnostic Code 5214, a 30 percent evaluation is assigned for ankylosis of the major wrist that is favorable in 20 to 30 degree dorsiflexion.  A 40 percent evaluation is assigned for ankylosis of the major wrist when there is ankylosis in any other position except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.    38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

B.  Evidence

The Veteran was denied an increased rating for his right wrist in an April 1998 rating decision.  He did not appeal this decision, but instead filed the current claim as a new claim in August 1998.  Therefore, the evaluation of the Veteran's disability will be based primarily on evidence generated after the April 1998 rating decision.

The Veteran submitted a statement in support of his claim in April 1999.  He stated that he had sharp pains in his wrist that shot all the way up to his elbow, particularly when gripping something.  He described an incident in which he experienced a particularly sharp pain while reaching to pick up a chair.  These sharp pains at times caused him to suddenly "snatch back" his hand.

The Veteran also underwent a VA examination in April 1999.  The Veteran reported pain associated with any movement or pressure of the wrist.  He had weakness and poor flexibility, and there was swelling at times.  Sharp pain was precipitated by movement, and this caused him to sometimes stop what he was doing.  As a result, he had to be very careful in what he was doing.  Range of motion of the right wrist was limited to 10-15 degrees of flexion and extension with pain.  There was objective evidence of painful motion, but no evidence of ankylosis.  The Veteran was not able to shake the examiner's hand and was not able to make a fist.  He exhibited guarding movements of the hand.  X-rays showed degenerative changes in the radiocarpal joints.

VA treatment records dated December 1999 show the Veteran complained of wrist pain.  On examination, there was no muscle wasting or joint swelling.

The Veteran testified at a videoconference hearing in April 2000.  He reported having a lot of pain in his wrist, some swelling, and difficulty with gripping.  Pain was typically 5/10 in severity, but increased to as much as 9/10 with activity.  He treated his condition with pain medication.  He had previously tried physical therapy without much relief.  He also utilized a brace to reduce pressure and movement during the day, and a separate brace at night.  He stated that he could pick up a 5 pound bag but probably drop it.

VA treatment records dated July 2000 show the Veteran was fitted for a right wrist splint.  A March 2001 x-ray showed degenerative changes in the radiocarpal joint and some of the intercarpal joints.

The Veteran underwent a VA examination in December 2004.  He reported pain rated at 3/10 to 4/10 in severity, increasing to 8/10 during acute episodes.  He had poor grip strength and could not engage in any heavy activity.  On examination, the wrist was normally aligned, with no deformity or swelling.  Range of motion testing of the right wrist revealed 50 degrees of flexion with pain, extension of 45 degrees with pain, radial deviation of 15 degrees with pain, and ulnar deviation of 15 degrees.  There was no evidence of ankylosis.  X-rays confirmed degenerative arthritis.  The diagnosis was degenerative arthritis of the right wrist with limited motion and pain.  A note added that there was likely to be additional limitation of motion due to weakness, pain and lack of endurance on repetitive use, with pain having the major functional impact.

The Veteran was afforded an additional VA examination in August 2009.  He reported ongoing limited function of the right hand and wrist.  He wore a soft brace which provided support.  He treated his condition with pain medication.  His symptoms included pain, stiffness, incoordination, and decreased speed of motion.  There was no deformity, locking, or instability.  Flare-ups were precipitated by overuse and poor alignment with positioning.  On examination, grip strength was moderate.  There was no edema.  Dorsiflexion and palmar flexion were 60 degrees.  Radial deviation was 25 degrees, and ulnar deviation was 25 degrees.  There was no pain with active motion.  However, there was pain with repetitive motion, which reduced ulnar deviation to 10 degrees.  Other ranges of motion were not additionally limited by repetition.  There was no ankylosis.  X-rays revealed mild osteoarthritis of the radiocarpal joint, scapholunate joint, and distal radioulnar joint.  There were also small ossicles adjacent to the scaphoid wrist.  The examiner noted that the Veteran's condition prevented him from engaging in sports activities.  Chores were moderately affected, and driving was mildly affected.

The Veteran submitted a November 2009 statement in support of his claim in which he again described how he experienced shooting pains when reaching with his right arm.  

C.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right wrist condition.  The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010, which rates traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  A higher 20 percent rating under Diagnostic Code 5003 is not applicable because the Veteran's condition does not involve 2 or more major joints or minor joint groups.

The Board notes that the Veteran's condition has been manifested by limited motion of the right wrist.  However, under Diagnostic Code 5215, limited motion of the wrist only allows for a maximum 10 percent rating.

Finally, the evidence of record does not demonstrate that the Veteran's condition was manifested by ankylosis at any point during the appeal period.  Therefore, a rating under Diagnostic Code 5214 is not applicable.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right wrist pain and limited motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's functional impairment is manifested by limited motion of the wrist, for which a maximum 10 percent rating is assigned.  Higher ratings are warranted only in the case of ankylosis, which has not been demonstrated.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his wrist disability.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  In April 2001, the Veteran submitted a statement in which he indicated that he could not work or hold a job because of his right hand condition.  He also indicated he could not work as a result of the medication he took to control the pain in his wrist.  During the Veteran's most recent VA examination, he again reported that his wrist condition interfered with his occupational duties at the time he was working.  However, the evidence also shows that the Veteran has not been employed since 1992, and he reported increased absenteeism at work due to a variety of ailments including his wrist, back, and PTSD conditions.  There is no persuasive evidence in the record to indicate that this service-connected wrist disability on appeal, alone, has caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating for the period on appeal.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

New and Material Evidence Claims

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Although the RO reopened the Veteran's PTSD and low back claims and adjudicated the issues on the merits in the February 2011 SOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  PTSD

Service connection for PTSD was denied in a February 1999 rating decision.  The Veteran did not file an appeal of this decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current diagnosis of PTSD or a verified stressor in service.  

Since the prior final decision, additional evidence has been associated with the claims file.  During his April 2000 hearing, the Veteran attributed his PTSD to his service-connected skin condition.  VA treatment records dated October 2004 and September 2009 reflect a diagnosis of PTSD, not combat related.  The Veteran submitted February 2009 and August 2010 statements in which he stated that his stress was related to his skin condition.  He also identified an incident in service in which three other soldiers charged with murdering a German national believed the Veteran informed on them and threatened him.

The Veteran's statements that his PTSD is related to his skin condition are not new, as they were in the record at the time of the prior denial.

However, the Board finds the remaining evidence, specifically the diagnoses of PTSD and the assertion of a stressor in service, to be new, as it was not previously of record at the time of the prior denial.  Moreover, it is also material, as it relates to the previously unestablished facts of whether the Veteran is diagnosed with PTSD and whether he experienced any stressors in service.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed further below, additional development is necessary.  Notably, the record includes diagnoses of other psychiatric disorders in addition to PTSD.  In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

B.  Low Back

Service connection for a low back disorder was denied in a June 1994 rating decision.  The Veteran did not file an appeal of this decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established a currently diagnosed low back condition, as well as back injuries in service, but did not show an etiological relationship between the current condition and service.  

Since the prior final decision, additional evidence has been associated with the claims file.  VA and private records show ongoing treatment for a low back condition since the 1990's.  A May 2005 MRI revealed mild degenerative changes at L5-S1 with no compromise of the thecal sac or exiting nerve roots.  In a February 2009 statement, the Veteran stated that he was first treated for back problems in Geisen, Germany, and has had continuous back problems since that time.  At separation, he asked how he was supposed to get a civilian job with back and wrist disabilities, and was told that the civilian sector did not need to know about his injuries.  An April 2010 VA examination diagnosed osteoarthritis of the lumbar spine, but the examiner concluded that this was less likely than not related to service.  This was because the Veteran did not have a substantial back injury in service, but rather random complaints of back pain.  His work as an auto press operator may have led to his back condition.

The Veteran's statements are not new, as his allegations of back injuries in service and continuous symptomatology were part of the record at the time of the June 1994 rating decision.

The Board finds the remaining evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not relate the Veteran's current condition to service, nor does it raise a reasonable possibility of doing so.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for a low back disorder is not warranted.

C.  38 U.S.C.A. § 1151 Claim

Compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and breathing difficulty was denied in a November 1996 rating decision.  The Veteran did not file an appeal of this decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish that the Veteran had sustained any additional disability as a result of a septorhinoplasty performed by VA in 1989.  

Since the prior final decision, additional evidence has been associated with the claims file.  VA treatment records dated February 2002 show the Veteran complained of a diminished sense of smell and nasal congestion.  He was diagnosed with rhinitis.  As part of his claim to reopen, the Veteran stated that his sense of smell was at about 60 percent.  In May 2010, he submitted a statement noting that, as part of the examination for his original claim, he was supposed to have a large tube inserted into his nose.  He requested to be put to sleep for this procedure, but his request was denied and the test was not performed.  He stated that he was not refusing the procedure, but needed assistance to complete it.

The Veteran's statement that he has a diminished sense of smell is not new, as he made such statements at the time of his original claim.  

The Board finds the remaining evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not demonstrate that the Veteran has an additional disability attributed to the septorhinoplasty performed by VA.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for compensation under 38 U.S.C.A. § 1151 for a nose condition is not warranted.

The Board has considered the Veteran's statement that he is willing to undergo the previously requested test requiring the insertion of a tube, provided that he can be put to sleep.  However, as noted above, in the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334.  

Service Connection Claim

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.


A.  Bilateral Hearing Loss

The Veteran underwent an examination in December 1971.  He denied any history of hearing loss or ear trouble.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
NR
0
LEFT
5
0
0
NR
5

The Veteran underwent a separation examination in May 1973.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
NR
0
LEFT
5
0
0
NR
5

VA treatment records show the Veteran was seen in December 1988.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
45
60
LEFT
0
5
0
40
30

The Veteran was seen in February 2002.  He complained of difficulty understanding when he was in a noisy environment.  He reported a history of noise exposure to artillery in service, as well as 20 years of work for Checker Motors.  The treating physical gave a provisional diagnosis of rule out acoustic trauma.  

Additional records dated April 2002 show the Veteran was diagnosed with normal hearing through 2000 Hz, dropping to a moderate noise notched sensorineural hearing loss.  Word recognition scores were good at normal conversational speech.  The Veteran reported a history of exposure to 175 howitzers without hearing protection.  He also worked for 21 years at Checker Motor Company, where he used routine hearing protection.

In May 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
55
60
LEFT
25
15
15
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with normal hearing through 2000 Hz, with a noise-induced sensorineural hearing loss in the higher frequencies.  Hearing loss was moderate to moderately severe in the right ear, and moderate in the left ear.

The Veteran was afforded a VA examination in November 2009.  The claims file was reviewed by the examiner, who noted the Veteran's audiological findings in service.  The Veteran reported that he first sought treatment for hearing loss in the 1980's.  He recalled sometimes having bilateral temporary hearing loss immediately after firing the 175 mm gun.  This lasted up to 60 seconds.  The Veteran also reported civilian noise exposure to assembly work.  He listened to the radio but denied any other recreational noise exposure.  He denied any history of a perforated ear drum, head injury, or vertigo.  He acknowledged a history of alcohol abuse until 1986.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
65
LEFT
5
5
10
60
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  The examiner diagnosed bilateral moderately severe high-frequency noise-induced sensorineural hearing loss.  However, he concluded that hearing loss was not caused by or a result of noise exposure in service.  The Veteran had normal hearing sensitivity at the time of his enlistment and separation, with no change during service.  There was also no evidence of ear problems, acoustic trauma, or head injury.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, usually temporary at first.  It did not have a delayed onset, nor was it cumulative or progressive.  Based on these studies, the Veteran's separation examination accurately represented the effects of any noise exposure the Veteran sustained during service, and he exited service with clinically normal hearing bilaterally.  There was also no indication of any chronicity or continuity of care, as the Veteran's hearing loss was first identified in 1988.  Moreover, the Veteran had 19 years of occupational noise exposure history.  Additional literature and OSHA regulations stated that the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of the exposure time.  Therefore, the Veteran's hearing loss was the result of his occupational noise exposure.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran is currently diagnosed with hearing loss, and based on his history of service as a cannoneer, military noise exposure is conceded.  However, the overall weight of the evidence is against a finding that current hearing loss is etiologically related to service.

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss.  Audiometric findings at the time of separation were unchanged from findings recorded at the time of enlistment.  There is also no indication that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of his discharge.

In addition, the VA examiner concluded that the Veteran's hearing loss was not related to his military noise exposure, based on the unchanged puretone thresholds in service, as well as literature noting that there is no delayed onset or progression of noise-induced hearing loss.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that current hearing loss is related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report observable symptoms, hearing loss is not a disability that the Veteran is qualified to offer an etiological opinion on.  Cf. Connolly v. Derwinski, 1 Vet. App. 566 (1991) (finding that a medical diagnosis and nexus opinion is required on Meniere's disease); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.


ORDER

A rating in excess of 10 percent for residuals of a right wrist fracture is denied.

A previously denied claim for service connection for PTSD is reopened; the appeal is granted to this extent only.

A request to reopen a previously denied claim for service connection for a low back disorder is denied.

A request to reopen a previously denied claim for compensation under 38 U.S.C.A. § 1151 for a loss of sense of smell and difficulty breathing is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Acne

Initially, the Board notes that the Veteran's acne is rating under Diagnostic Code 7828.  The current noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, DC 7828 (2011).  The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.

The Board notes that VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran's claim was after October 23, 2008.  Therefore, his claim falls under the new criteria.

The Veteran was afforded a VA examination in November 2009 to assess the current severity of his service-connected acne.  During the examination, he stated that his condition "comes and goes," and that it was typically worse in the summer and improved in the winter.  In light of the Veteran's assertion that his skin disorder is worse in the summer months, a VA examination to evaluate this disability should be scheduled in a summer month and/or during a flare-up, if possible.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The Veteran should also be notified that if he experiences a flare-up or increased activity of his skin condition, he can have those findings documented by his VA or private physician and used in support of his claim.  He may also take pictures or take other measures to document his condition in its active state to aid in assessing the severity of his condition. 

In addition, the November 2009 examiner stated that the Veteran had eczema.  A supplemental opinion was requested, and in May 2010, a different examiner reviewed only the record and concluded that the Veteran had eczema, and that an ongoing acne or seborrheic condition was not present at the time of the November 2009 examination.  Based on this evidence, it is unclear whether the symptoms described by the Veteran, and the findings of the November 2009 examiner, relate to his service-connected acne condition or a different, nonservice-connected eczema condition.  Therefore, when the Veteran is afforded a new examination, the examiner should specify, to extent possible, all diagnosed skin conditions.  If multiple conditions are identified, then to the extent possible, the examiner should identify which symptoms are attributable to each condition.

Finally, as noted above, the rating criteria for acne include possible ratings under Diagnostic Codes 7800 through 7805.  Therefore, the new examination should record findings in accordance with the rating criteria for acne under Diagnostic Code 7828 and for scars under Diagnostic Codes 7800 through 7805.

Acquired Psychiatric Disorder

As noted above, the Veteran's claim for PTSD is reopened, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.

The Veteran's records contain diagnoses of several different psychiatric conditions, including PTSD, depression, and dysthymic disorder.  The Veteran should be afforded a VA examination to identify all current conditions and their relationship, if any, to service.

In evaluating the Veteran's claim for PTSD, the Board notes that the Veteran identified a stressor in service in which three other soldiers charged with murdering a German national believed the Veteran informed on them and threatened him.  However, VA issued a memorandum in September 2009 indicating that there was a lack of information required to attempt to verify this stressor.  Therefore, on remand, if the Veteran is diagnosed with PTSD attributable to this stressor, the Veteran should be afforded the opportunity to provide additional information to corroborate the stressor, or any other stressor identified during the examination, including the names of the other soldiers involved and the dates of occurrence.  The AMC/RO should then takes the necessary steps to verify the stressor, if warranted.

The Veteran has also attributed his psychiatric symptoms to his service-connected skin condition.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Therefore, the examiner should also provide an opinion as to whether any currently diagnosed psychiatric disorder is proximately due to or aggravated by the Veteran's skin condition.

Left Shoulder Condition

The Veteran contends that he has a left shoulder disability secondary to his service-connected residuals of a right wrist fracture.  As part of his claim, he was afforded a VA examination in April 2010.  The examiner diagnosed left shoulder osteoarthritis, but concluded that this condition was less likely than not caused by or related to his right wrist condition.  The examiner noted that since both shoulders demonstrated degenerative changes, and given the nature of the Veteran's previous job, joint changes were more likely related to wear and tear associated with manual labor.

Notably, a supplemental opinion was obtained in May 2010.  The examiner was incorrectly informed that the Veteran was service-connected for a right shoulder condition and not a right wrist condition, and that a new opinion was required.  As the Veteran is in fact service-connected for a right wrist condition, this supplemental opinion is of little value.

Under the provision for secondary service connection outlined above, it has been established that this requires an opinion concerning whether the service-connected disability caused or aggravated the disability at issue, and that an opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  See Allen, supra.

In this case, the April 2010 VA examiner did not address whether the Veteran's left shoulder osteoarthritis was aggravated by his service-connected right wrist condition.  Therefore, an additional opinion addressing this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that if he experiences a flare-up or increased activity of his skin condition, he can seek treatment from his VA or private physician to have those flare-ups documented and used in support of his claim.  He may also take pictures or take other measures to document his condition in its active state and submit those to VA to aid in assessing the severity of his skin condition.

2.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected acne.  The examination should be scheduled in a summer month and/or during a flare-up, if possible.  The claims file and a copy of this remand should be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner should identify all current skin conditions and the symptoms associated with each. 

For any identified acne condition, the examiner should indicate whether the Veteran has superficial acne (comedones, papules, pustules, superficial cysts); deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; or deep acne affecting 40 percent or more of the face and neck.  

The examiner should also identify the condition of all residual acne scarring, to include notation of the area affected in terms of square inches or centimeters and the presence of tenderness, deep scarring, and/or unstable scarring.

The claims file should be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  The Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, which is the result of his military service.  All indicated tests and studies should be accomplished.  The examiner should specifically answer the following questions:

(A) What are the currently diagnosed psychiatric disorders?

(B) Whether it is at least as likely as not (50 percent or greater probability) that any of the identified disorders are etiologically related to service.

(C) Whether it is at least as likely as not (50 percent or greater probability) that any of the identified disorders are proximately due to a service-connected skin condition.

(D) Whether it is at least as likely as not (50 percent or greater probability) that any of the identified disorders are aggravated (permanently worsened) by his service-connected skin condition.

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After reviewing of the claims file and obtaining a history from the Veteran regarding his stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD.  In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  If, and only if, the Veteran is diagnosed with PTSD due to stressors in service, then the AMC/RO should request from the Veteran a statement containing as much detail as possible regarding the identified stressors.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units in Vietnam, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should try to identify the dates of the claimed stressors within two month periods of time. The Veteran should be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.

4.  The AMC/RO should forward any stressor information that is capable of verification to the U.S. Army and Joint Services Records Research Center (JSRRC), at 7701 Telegraph Road, Alexandria, VA 22315-3802, so that it can provide any information based on a review of unit or other records that might corroborate the claimed stressor(s).  If referral to JSRRC or other pertinent sources is to no avail, the AMC/RO should advise the Veteran to submit alternate forms of evidence to support his claim of service connection for PTSD.  All attempts to obtain the records should be documented in the claims file.

If the JSRRC or other appropriate agency requests more specific descriptions of the stressors in question, notify the Veteran and request that he provide the necessary information.  If the veteran provides additional information, forward it to the requesting agency.

5.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the Veteran's April 2010 left shoulder examination.  The examiner should comment on the etiology of the Veteran's left shoulder osteoarthritis, to include whether that disability is permanently aggravated by service-connected residuals of a right wrist fracture.  After a review of the claims folder, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has left shoulder osteoarthritis that is aggravated (permanently worsened) by his service-connected residuals of a right wrist fracture.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

6.  If the April 2010 VA examiner is not available, then the Veteran should be schedule for a new VA examination in the appropriate specialty to determine whether his left shoulder osteoarthritis is permanently aggravated by his service-connected residuals of a right wrist fracture. The examiner should fully comply with the instructions above and respond to all of the questions posed.

7.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


